VS-it
                                ELECTRONIC RECORD




COA#       06-16-00161-CR                         OFFENSE:        22.021


           Donald Harrell v. The State of
STYLE:     Texas                                  COUNTY:         Bowie

                        Reversed and
COA DISPOSITION:        Remanded                  TRIAL COURT:    5th District Court


DATE: 7/6/2017                     Publish: No    TC CASE #:      15F0778-005




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Donald Harrell v. The State of Texas          cca#              vt*n
           5?Rrt\S                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

    l\efuf*t/                                          JUDGE:

DATE: /Vov         22    2CV7                          SIGNED:                         PC:

JUDGE:   P&                                            PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD